Citation Nr: 1706174	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  08-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an ancient schwannoma, including as secondary to herbicide agent exposure.  

2.  Entitlement to service connection for headaches with numbness and tingling of the head, including as secondary to service-connected right parotid adenocarcinoma.  

3.  Entitlement to service connection for vertigo, including as secondary to service-connected right parotid adenocarcinoma.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

5.  Entitlement to service connection for dental trauma, to include loss of teeth following radiation treatment, including as secondary to radiation treatment for service-connected parotid adenocarcinoma.


6.  Whether there was clear and unmistakable error (CUE) in a September 1989 rating decision that assigned a temporary total evaluation of 100 percent for status post right parotidectomy for adenocarcinoma, with adenoid cystic features, effective March 12, 1985, and a 10 percent rating, from September 1, 1985.


REPRESENTATION

Veteran represented by:	William C. Herren, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active military duty from February 1965 to March 1985.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Reno, Nevada, and Boise, Idaho.

Regarding issues 1-4 on the title page, the Veteran was afforded a hearing before an Decision Review Officer in October 2007, as well as a Travel Board hearing in May 2009 before a Veterans Law Judge who has since retired.  Transcripts of these hearings are contained in the claims file.  The Board remanded those issues in April 2010 for further development.  While the Agency of Original Jurisdiction (AOJ) was developing those issues, the Veteran perfected an appeal with respect to issues 5 and 6.

In August 2016, the Board offered the Veteran the opportunity for another hearing; he did not respond to such letter within the designated 30-day period.  Accordingly, there is no outstanding hearing request.

The Board notes that in September 2012, the RO issued a rating decision reducing the Veteran's bilateral hearing loss rating from 50 percent disabling to 20 percent disabling, effective December 1, 2012.  The Veteran did not appeal the rating decision and it became final.  In March 2015, he filed a claim for increase.  In July 2015, the RO issued a rating decision which increased his bilateral hearing loss rating to 40 percent, effective February 20, 2015, and 70 percent, effect March 19, 2015.  

In August 2015, the Veteran filed a Notice of Disagreement (NOD) with respect to the effective date assigned to the 70 percent rating, and also alleged CUE in the September 2012 rating decision.  In February 2016, the RO issued a rating decision denying the Veteran's CUE claim, and issued a Statement of the Case (SOC) denying the claim for an earlier effective date.  In February 2016, the Veteran's representative submitted an unsigned VA Form 9, disagreeing with the RO's determination regarding the effective date and CUE claims.  In March 2016, the Veteran and his representative were notified via letter that the February 2016 VA Form 9 was being returned as it was unsigned and therefore could not be processed.  To date, a signed VA Form 9 has not been received.  Accordingly, the Board does not have jurisdiction over the claim for an effective date earlier than March 19, 2015, for a 70 percent rating for bilateral hearing loss.

Additionally, to the extent that the unsigned February 2016 VA 9 expressed disagreement with the denial of the CUE claim, the Board notes that, generally, the filing of an NOD places a matter into appellate status, requiring the Board to remand for issuance of an SOC.  See 38 C.F.R. § 3.103(f), 19.9(c) (2016).  However, effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as an NOD if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015).  Here, the Veteran has not completed, signed, and returned a VA Form 21-0958, Notice of Disagreement.  Because the February 2016 letter filed by the Veteran's representative cannot constitute a valid NOD, the matter is not presently in appellate status before the Board and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2016).

The issues of entitlement to an increased rating for service-connected right ulnar neuropathy, posttraumatic stress disorder, and dysphagia have been raised by the record in June 2011 and August 2015 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for: an ancient schwannoma, including as secondary to herbicide agent exposure; headaches with numbness and tingling of the head, including as secondary to service-connected right parotid adenocarcinoma; vertigo, including as secondary to service-connected right parotid adenocarcinoma; and, entitlement to TDIU are addressed in the REMAND section and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  There is no evidence that the Veteran suffered loss of teeth due to loss of substance of body of maxilla or mandible; the Veteran is already receiving VA outpatient dental treatment.

2.  The RO's September 1989 rating decision, which granted service connection for status post right parotidectomy for adenocarcinoma, with adenoid cystic features, and assigned a 100 percent rating, effective March 12, 1985, and a 10 percent rating, from September 1, 1985, was in accordance with the applicable law and regulations and was adequately supported by the evidence then of record. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for loss of teeth for compensation purposes have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2016).

2.  The September 1989 RO rating decision, which granted service connection for status post right parotidectomy for adenocarcinoma, with adenoid cystic features, and assigned a 100 percent rating, effective March 12, 1985, and a 10 percent rating, from September 1, 1985, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105, 3.340 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

With respect to the Veteran's dental claim, he was provided notice compliant with the above criteria in January 2013, prior to the initial adjudication of his claim in January 2014.  Although such notice was not specific to claims for service connection for a dental disability for compensation purposes, the Board finds no prejudice to the Veteran, as his dental disorder does not fall within the category of compensable disabilities.  Moreover, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to include VA and private treatment records, and no outstanding records have been identified by the Veteran which have not been associated with the VA claims file.  The Board notes that the Veteran submitted private medical evidence relating to his dental claim in March 2015 without a waiver of AOJ consideration.  However, as the Veteran perfected his appeal after February 2013, waiver of initial RO consideration of new evidence is not required with respect to evidence submitted by the Veteran and his representative.  See 38 U.S.C.A. § 7105(e) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Board finds that a VA examination is not necessary for the purpose of adjudicating the Veteran's claim.  In this regard, the Veteran does not have a dental disorder which qualifies for compensation purposes.  Therefore, a VA examination is not warranted for this issue.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Pursuant to Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) a Bryant hearing deficiency is subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

Additionally, the Board notes that, as the issues decided herein were not part of the Board's April 2010 remand, discussion of remand compliance under Stegall v. West, 11 Vet. App. 268 (1998) is not warranted.

Regarding the Veteran's CUE claim, the Board notes that the Court has held that VA's duties to notify and assist are not applicable to CUE motions.  See Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  In any event, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision.  

II.  Legal Criteria & Analysis

A.  Dental Claim

The Veteran seeks service connection for dental trauma, to include loss of teeth following radiation treatment, including as secondary to radiation treatment for service-connected parotid adenocarcinoma, for compensation purposes.

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Here, medical records show that the Veteran receives ongoing VA dental treatment for carious teeth, periodontitis, maintenance of dental work such as crowns and that he wears a lower partial denture.  See VA treatment notes dated November 2008, November 2009, September 2014, December 2014, January 2015, February 2015 and March 2015.  A September 2014 VA dental note indicates a normal mandibular relationship.  A January 2015 private treatment note attributes the Veteran's dental issues, including his carious teeth, to his service-connected xerostomia.  However, there is no evidence that loss of teeth was due to loss of substance of body of maxilla or mandible.

Applying the above criteria to the facts in this case, the Board finds that there is no basis for compensation for any dental disorder since both the regulations clearly provide that replaceable missing teeth are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The Veteran does not have one of the dental or oral conditions listed under 38 C.F.R. § 4.150.  Notably, there is no evidence that loss of teeth was due to loss of substance of body of maxilla or mandible and thus, compensation is not warranted.  Although the Board is sympathetic to the Veteran, his claim for missing teeth is not considered a compensable dental disability.

Ordinarily, the Board would also consider whether the Veteran has met the requirements for entitlement to service connection for a dental disorder, for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  However, treatment records reflect that the Veteran is already receiving VA dental treatment, such that it appears that the Veterans Health Administration has already determined that he is eligible for such services.  

In conclusion, the Board finds that the preponderance of the evidence is against a claim for service connection for loss of teeth for compensation purposes.  The Veteran's claimed missing teeth do not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.

B.  CUE Claim

The Veteran's representative has argued that a September 1989 rating decision which granted service connection for status post right parotidectomy for adenocarcinoma, with adenoid cystic features, and assigned a 100 percent rating, effective March 12, 1985, and a 10 percent rating, from September 1, 1985, contains CUE.  In particular, the representative argues that the 100 percent rating was warranted for the entire appeal period, because he alleges the evidence shows that the Veteran was unemployable for the entire appeal period. 

A decision by the Secretary under Chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A.  RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

At the time of the September 1989 rating decision, the RO considered the fact that the Veteran underwent a right parotidectomy in April 1984, and underwent X-ray therapy and radiation therapy from May to August 1984, after which he had no confirmed recurrent diagnosis of malignancy.

The Veteran was placed on the Temporary Disability Retired List of the Army, effective March 12, 1985.  In October 1988, the Physical Evaluation Board (PEB) found that the Veteran's condition had not improved to the extent that he was considered fit for duty and recommended that he be permanently retired from the service.  The disqualifying disabilities noted by the PEB were the Veteran's residuals from his right parotid gland adenocarcinoma, bilateral hearing loss, and status post ulnar nerve transplant, and they recommended a disability percentage rating of 10 percent each.

The Veteran underwent a VA examination in January 1989, at which time it was noted that he reported he had been employed as a supply clerk since July 1985, with a monthly salary of $1000, and that he had missed 3 months of work in the past 12 months.

Based on the law in effect at the time of the September 1989 rating decision, the Veteran's status post right parotidectomy for adenocarcinoma, with adenoid cystic features, was assigned a 100 percent rating, effective March 12, 1985, and a 10 percent rating, from September 1, 1985, under Diagnostic Code 7343-7307.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.)

Diagnostic Code 7343 (1989) assigns a 100 percent rating for new growths, malignant, exclusive of skin growths.  The accompanying Note states that, "the rating under diagnostic code 7343 will be continued for 1 year following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure."  At this point if there has been no local recurrence or metastases, the rating will be made on the residuals."

Diagnostic Code 7307 (1989) addresses hypertrophic gastritis and assigns a 10 percent rating for chronic gastritis with small nodular lesions and symptoms, a 30 percent rating for chronic gastritis with multiple small eroded or ulcerated areas and symptoms, and a 60 percent rating for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.

Here, the Veteran's representative cited the PEB's October 1988 determination as proof that the Veteran was unemployable and that a continued 100 percent rating was warranted for his status post right parotidectomy for adenocarcinoma, with adenoid cystic features.  He also argued that the RO failed to apply the provision of 38 C.F.R. § 3.340 (1989) which states, in pertinent part, that total ratings may be considered even where the disability has undergone improvement, if that, despite such improvement, the rating agency finds that the veteran will be unable to effect an adjustment into a substantially gainful occupation.

Based on the above, the Board finds that the RO's September 1989 discontinuance of the Veteran's 100 percent rating for status post right parotidectomy for adenocarcinoma, with adenoid cystic features was not CUE.  In this regard, the evidence reflects that the Veteran's 100 percent rating was continued through August 1985-one year after the cessation of his X-ray and radiation therapy, after which his malignancy had not reoccurred-as mandated by the Note to Diagnostic Code 7343 (1989).  Moreover, the PEB's October 1988 findings were that the Veteran was not fit for duty-not that he could not work.  Indeed, the Veteran reported employment for the past 4 years as supply clerk at the time of his January 1989 VA examination.  Such is evidence that the Veteran was not rendered unemployable by his disability.

The September 1989 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of this decision is not warranted.


ORDER

Service connection for loss of teeth, for compensation purposes, is denied.

The claim of CUE in a September 1989 rating decision assigning staged, 100 percent and 10 percent ratings, for status post right parotidectomy for adenocarcinoma, with adenoid cystic features, is denied.


REMAND

Regarding the Veteran's claim of entitlement to service connection for an ancient schwannoma, including as secondary to herbicide agent exposure, the Board notes that a VA opinion was obtained in February 2015.  However, such opinion does not address the Veteran's contention that his ancient schwannoma may be caused by his herbicide exposure.  Although the AOJ denied the Veteran's Agent Orange aspect of his claim on the basis that his benign ancient schwannoma was not on the list of presumptive diseases, an opinion is still required to determine if his claimed disorder was caused by herbicide exposure on a direct basis.  The Board notes that, as the Veteran had four tours in Vietnam, his exposure to herbicides is conceded.  Accordingly, an addendum opinion is required.

A new VA opinion is also required regarding the Veteran's claim of entitlement to service connection for headaches with numbness and tingling of the head, including as secondary to service-connected right parotid adenocarcinoma.  In this regard, a February 2015 VA opinion found that no relationship existed between the Veteran's claimed headaches and service, stating that his headaches did not begin until approximately 2004.  However, service treatment records reflect multiple instances of treatment for headaches, including in July 1968, October 1968, December 1968, January 1981, and January 1985.  Additionally, the Veteran indicated a history of headaches on September 1981 and October 1984 Report of Medical History forms.  Accordingly, a new opinion, which considers these in-service occurrences of headaches, must be obtained.

Similarly, the February 2015 VA opinion found that no relationship existed between the Veteran's claimed vertigo and service, indicating that the Veteran reported his vertigo did not start until about a year ago.  However, service treatment records reflect treatment for vertigo, including in January 1985.  Accordingly, a new opinion, which considers the in-service treatment for vertigo, must be obtained.

Additionally, the Board notes that, to the extent the medical evidence suggests a relationship between the Veteran's ancient schwannoma and his headaches/vertigo, see, e.g., February 2007 VA opinion, such claims are inextricably intertwined and must be deferred until the AOJ has adjudicated the Veteran's ancient schwannoma claim.  Similarly, the Veteran's claim of TDIU is inextricably intertwined with his service connection claims and adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the Veteran's outstanding service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Furthermore, the Board notes that, in a February 2016 Supplemental Statement of the Case, the RO denied the Veteran's claim of TDIU prior to March 19, 2015, and then dismissed the claim as moot from March 19, 2015, the date the Veteran reached a total 100 percent combined disability rating.  However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, the issue of TDIU must be considered from March 19, 2015.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records generated since March 2015 and associate them with the Veteran's electronic claims file.

2. After any outstanding records have been obtained, return the record to the VA examiner who conducted the Veteran's February 2015 examination.  The claims file and a copy of this remand must be provided to the examiner for review.  If the February 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) With respect to ancient schwannoma, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or more) that any such diagnosed disorder is related to the Veteran's in-service herbicide exposure.  Specifically, the Board needs an opinion as to the likelihood that this Veteran's ancient schwannoma, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.

(B) With respect to headaches, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or more) that any such diagnosed disorder is related to the Veteran's service.  The examiner should specifically consider the Veteran's in-service treatment for headaches, including in July 1968, October 1968, December 1968, January 1981, and January 1985.  Additionally, the Veteran indicated a history of headaches on September 1981 and October 1984 Report of Medical History forms.    

(C) With respect to vertigo, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or more) that any such diagnosed disorder is related to the Veteran's service.  The examiner should specifically consider the Veteran's in-service treatment for vertigo, including in January 1985.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


